United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 March 30, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 06-10837
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

RAMON CHAVEZ-RAMIREZ, also known as Ramon Chavez,
also known as Raymon Chavez,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                       USDC No. 4:06-CR-19
                      --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Ramon Chavez-Ramirez (Chavez-Ramirez) appeals his conviction

and sentence for illegal reentry.   He argues that the district

court misapplied the Sentencing Guidelines by characterizing his

state felony conviction for possession of a controlled substance

as an “aggravated felony” under U.S.S.G. § 2L1.2(b)(1)(C).

     Given the Supreme Court’s recent decision in Lopez v.

Gonzalez, 127 S. Ct. 625 (2006), Chavez-Ramirez’s argument, as

conceded by the Government, has merit.   See United States v.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-10837
                                -2-

Estrada-Mendoza, 475 F.3d 258, No. 05-41627, 2007 WL 6583, *2

(5th Cir. Jan. 3, 2007).   Accordingly, Chavez-Ramirez’s sentence

is vacated, and the case is remanded for resentencing in light of

Lopez.

     Because the Government has conceded that he is entitled to

resentencing based on the district court’s erroneous

§ 2L1.2(b)(1)(C) enhancement, Chavez-Ramirez requests that he be

allowed to withdraw the remaining issues raised on appeal.    His

motion to withdraw and remand should be granted.

     AFFIRMED IN PART; VACATED IN PART AND REMANDED; MOTION

GRANTED.